      Case 3:21-cv-00080-MCR-EMT Document 21 Filed 08/17/21 Page 1 of 2



                                                                          Page 1 of 2


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

KEITH HENDERSON,
Inmate No. C-102124,

        Plaintiff,

v.                                               CASE NO. 3:21cv80-MCR-EMT

J. ADAMS, et al.,

     Defendants.
_____________________/

                                     ORDER

        The chief magistrate judge issued a Report and Recommendation on June 24,

2021.     ECF No. 19.       The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.




Case No. 3:21cv80-MCR-EMT
      Case 3:21-cv-00080-MCR-EMT Document 21 Filed 08/17/21 Page 2 of 2



                                                                             Page 2 of 2


       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation, ECF No.

19, is adopted and incorporated by reference in this Order.

       2.     This case is DISMISSED WITHOUT PREJUDICE pursuant to 28

U.S.C. § 1915(g).

       3.     All pending motions are DENIED as moot.

       4.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 17th day of August 2021.



                                         s/   M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:21cv80-MCR-EMT
